Order, Supreme Court, Bronx County (John Byrne, J.), entered on or about November 18, 1998, which denied defendant’s motion pursuant to CPL 440.10 and 440.20 seeking to vacate the judgment or set aside the sentence with respect to a judgment of the same court (William Kapelman, J.), rendered March 2, 1973, convicting defendant, upon his plea of guilty, of murder, and sentencing him to a term of 15 years to life, unanimously affirmed.
The motion court properly denied defendant’s motion without a hearing or assignment of counsel. The principal basis of defendant’s motion, that the 1971 indictment charging him with murder was defective because it lacked the signatures of the District Attorney and the jury foreperson, was belied by the copy of the indictment submitted by the People (see, CPL 440.30 [4]). The motion was also procedurally defective in various respects (see, CPL 440.10 [2] [c]; [3] [a], [c]). We have considered and rejected defendant’s remaining claims, including those contained in his pro se brief. Concur — Nardelli, J. P., Ellerin, Lerner, Buckley and Friedman, JJ.